April 12, 1939


HonorableA. .I.Luckett
CouutyAttorney
Coiml coimty
Rev Rrauufels,Texas

Daar Sir:

                                oplnlonNo..o-609

                                Re: ~iheth.+,wider the facts'shted,
                                    the'transpor&atlonoflabor&3t6'
                                    Ohiiiis in dolation bf Art.'l69Oa,
                                    PenalCode;withont obtairilng
                                    certTflcafe'br permitfromthe
                                    RallroadCommlssionunderArt. 9&*
                                    R. c. s.

Ue are in receiptof your letterof April 6, 1939, whereinyou outline
$he folIowingfacts:

    "A~citiaenofthis coasmmltyhascontractedwiththe
  ~.'ownerof a ,largetruck.farmin'theState of Ohto to
    furnisha numbarof Mexicanlaborers. He has contacted
    a numberof local laborersand they have agreed to go
    with him to Ohio.His agreementW:to deliverat the
    truckfarmona certaindate the+e laborersfor the
    purposeof cultivating the cros and harvestingsqme.
    lieplans to transport'.
                          these laborersfrom.thls
    commuuityto Ohio on a truck ovned and operatedby
    him. He receivesa compensation  of about $10.00 to
    $15.00per haad from these laborersfor gettingthem
    this .job. He will also receivea compensationfrom
    the truck farmerfor locatingthese laborers.   After
    they arrive in Ohio,he will act as a sort of sub-
    foremanand'tlmelzeper.Upon the completionof the
    work in the fall,he is to return these laborersto
    this Countywithoutany additionalchargesto them.
    If for-anyreasonhe is unableto transport6aid
    laborers,ha will make said trip to Ohio with his
    familyon the same truck."

You requestour opinionwhetheror not under the above facts the person
transporting said laborerswill be in violationof Article 1690~~
                                                              of the
Penal Coda uulesshe first obtainse permit from the RailroadCommission
Of Texas under Articleglla,RevisedCivil Statutes.
                                                                          .   .   1




Hon. A. J. Luckett,April 12, 1939,Page #2   0-6'39



Article16903,Penal Code, providesa penaltyfor those who violate
Article glla,RevisedCivil Statutes. Article9lla providesfor the
regulationof motor bus transportation.Section 1 (c) of the last
mentionedact reads in pert as r0ihf6:

    %he'term 'MotorBus Company'when used in this Act (Art.
    gllajP. C. l&la) means every corporationor persons as
    herein defined,their lessees,trustees,receivers,or
    trusteesappointedby any courtwhatsoever,owning,
    controlling,operating,or managingany motor propelled
    psssengervehicle,not usuallyoperatedon or over rails,
    and engagedin the businessof transportingpersonsfor
    compensationor hire over the publichi&ways within the
    State of Texas,whetheroperatingover fined routesor
    fixed schedules,or otherwise;. . ."

Section2 of said Articlegala, providesthat "all motor bus companies
as definedherein are.hereby.declared
                                   to be common carriersand
subject.toregulationbytheState of Banas and shallnotoperata any
mot& popelled passengervehiclefor the regulartransportation  of
peraoneaapsssengersfor compensation or hire over any publichighway
In this State in accordance.wlththe
                                  provisionof this Act."

Other parts 0r Articleglla providefor the issuance0r certificates
andpermits under propar.circumstances.~

In the case of Hoffmanv. State,20 5. W. (2) 1057, it was held that
this law is not violatedby an agent 0r .a.OOnpanywho hires a .service
car one time to transport'overa::publlchighway of.this State passengers
who bad been brought.toour State.~lineupon a -vehicleoperated,outside
the State by such company.

In the case of Coaanercia1Credit'Company.e.Groeeclose;66 8. W. 709, the
El Paso Court of Civil Appealsheld that Artlcle.16gOaof the Penal Code
was not violatedby a.personwho-in making an isolatedtrip fromEi Paso
to Big Spring,acceptedcompensation.from.a.,personwho nccompanied.him
on the trip.

Under the facts outlinedby you,.theperson whom you~mention~iaapparently
not engagedin the regulartransportation of.personsas passengersfor
compansation‘or hire over the publichighwaysof this State.andthe above
caseswould control.

Our answerto your questionis .inthe ne.gative.
Hon. A. J. Luck&t, ALgil 3.2,1939,Page # 3 0-60s;



                                  Yours very t-uly

                            ATTORNEXGz?mmu OF TEXAS

                            s/ GlennR.    Lewis


                            .By
                                  Glenn 3. Lewis
                                      Assistant